Judgment, Supreme Court, New York County, entered June 21, 1977, granting the petition to the extent of remanding for a hearing, unanimously reversed, on the law, and the petition dismissed, without costs or disbursements. At a minimum, there is no showing of abuse of discretion by respondent board in refusing to involve itself in this dispute by deciding not to issue a complaint. We do not pass on the question of plaintiff’s standing or the judicial reviewability of the board’s action. Treating this matter as an article 78 proceeding, leave to appeal to this court is granted sua sponte by Birns, J. P. (See CPLR 5701, subd [b], par 1; subd [c]; see, also, Matter of Mid-Island Hosp. v Wyman, 15 NY2d 374.) Concur—Birns, J. P., Silverman, Evans, Fein and Lane, JJ.